 
Exhibit 10.1
 
EQUITY TRANSFER AGREEMENT


This Equity Transfer Agreement (the “Agreement”) is made on February 3, 2009 by
and between the following parties:


Transferor:


Oriental Intra-Asia Entertainment (China) Limited
Address:
Room C2-1009 Oriental Plaza, 1 East Chang’an Street, Beijing, China
Legal Representative:
Shudong Xia

 
Transferee:


China TransInfo Technology Group Co., Ltd.
Address:
Floor 16, E-Wing Center, No. 113 Zhichun Road, Haidian, Beijing, China
Legal Representative:
Shudong Xia

 
The above parties shall be referred to individually as a “party” and
collectively as “both parties”.


WHEREAS, Beijing PKU Chinafront High Technology Co., Ltd. (“PKU”) is a company
of limited liability incorporated and duly existing under the law of the
People's Republic of China (“PRC”), in which the Transferor owns 97% equity
interests and the Technology Development Department of Beijing University owns
the remaining 3% equity interests.


WHEREAS, the Transferee is a newly formed PRC company that is 100% owned by
Shudong Xia, Chairman, CEO and President of China TransInfo Technology Corp., a
Nevada company (“CTFO”) and the beneficial owner of approximately 49% of CTFO’s
outstanding capital stock, Zhiping Zhang, CTFO’s Vice President of Research and
Development, Zhibin Lai, CTFO’s Vice President and Wei Gao, a designee of SAIF
Partners III L.P., the 11% shareholder of CTFO.  CTFO indirectly wholly-owns the
Transferor.


WHEREAS, CTFO has determined that it is advisable and in its best interest to
restructure its subsidiaries and enter into a series of commercial agreements
with the Transferee to allow CTFO to operate in these business segments (the
“Restructuring Agreements”).
 

--------------------------------------------------------------------------------


 
WHEREAS, the Transferor intends to transfer and the Transferee agrees to acquire
the total 97% equity interests in PKU held by the Transferor(“Equity Transfer”).


WHEREAS, the execution and delivery of this Agreement is a condition precedent
to the consummation of the transactions contemplated by the Restructuring
Agreements and the Transferee would not consummate the transactions, but for the
existence of this Agreement.


NOW, THEREFORE, in consideration of the covenants and mutual promises contained
herein and other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged and intending to be legally bound
hereby, the parties agree as follows:


1.
On the effectiveness date of this Agreement, the Transferor shall transfer the
total 97% equity interests it holds in PKU to the Transferee.  Such equity shall
be free and clear of all liens, security interest, pledge, equity and any kind
of claims. Any right and obligation pertaining to such 97% equity interests
shall be transferred together to the Transferee as the successor.



2.
The Transferee shall use its best efforts to cooperate fully with the Transferor
and PKU and to cause its representatives to cooperate fully with the Transferor
and PKU to obtain necessary approvals from and complete necessary registrations
with relevant PRC governmental authorities in connection with the Equity
Transfer and will not take any action which could frustrate or delay such
transfer.



3.
Both Parties hereto expressly agree that this Agreement shall be governed by,
interpreted under and construed and enforced in accordance with the laws of PRC.
Both Parties agree any disputes arising out of or relating to this Agreement
shall be submitted to Beijing Arbitration Commission for settlement.



4.
The Agreement shall be made into four copies, each for one party, and the other
two copies shall be kept by PKU for relevant approvals from and registration
with the relevant government authorities.



5.
The Agreement shall come into force from the day when being signed by both
parties.



[Signature Page Follows]
 

--------------------------------------------------------------------------------


 
IN WITNESS WHERE OF, the parties hereto have executed this Agreement as of the
date first indicated above.


Transferor:


Oriental Intra-Asia Entertainment (China) Limited
 
/s/ Shudong Xia
Name: Shudong Xia
Title: Chief Executive Officer

 


Transferee:


China TransInfo Technology Group Co., Ltd.
 
/s/ Shudong Xia
Name: Shudong Xia
Title: Chief Executive Officer

 

--------------------------------------------------------------------------------

